Name: Commission Implementing Regulation (EU) NoÃ 61/2012 of 24Ã January 2012 amending Regulation (EC) NoÃ 891/2009 as regards the administration of the CXL concessions sugar
 Type: Implementing Regulation
 Subject Matter: tariff policy;  trade;  executive power and public service;  agri-foodstuffs
 Date Published: nan

 25.1.2012 EN Official Journal of the European Union L 22/8 COMMISSION IMPLEMENTING REGULATION (EU) No 61/2012 of 24 January 2012 amending Regulation (EC) No 891/2009 as regards the administration of the CXL concessions sugar THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Council Regulation (EC) No 1234/2007 of 22 October 2007 establishing a common organisation of agricultural markets and on specific provisions for certain agricultural products (Single CMO Regulation) (1) and in particular Articles 144(1), 148 and 156 in conjunction with Article 4 thereof, Whereas: (1) Article 7(4) of Commission Regulation (EC) No 891/2009 of 25 September 2009 opening and providing for the administration of certain Community tariff quotas in the sugar sector (2) provides that for CXL concessions sugar with order number 09.4317, 09.4318, 09.4319, 09.4321 (country specific) and Balkan sugar import licence applications are to be accompanied by the original of the export licence. (2) For CXL concession sugar with order number 09.4320 (any third country) the presentation of the export licence is not required. (3) By simplifying the administrative requirements to have access to CXL concessions sugar for imports into the Union through the elimination of the requirement to present the export licence for country specific concessions it is possible to encourage competition between operators and secure a smoother functioning of the market. Since the release for free circulation would continue to be subject to the presentation of a certificate of origin, this simplification can be attained without prejudice to the possibility for Member States to take the necessary measures to satisfy themselves that the transactions have been carried out correctly. (4) In order to ensure a smooth transition to the simplified administrative requirements, it is appropriate to foresee to defer their application to 1 February 2012. (5) Regulation (EC) No 891/2009 should therefore be amended accordingly (6) The Management Committee for the Common Organisation of Agricultural Markets has not delivered an opinion within the time limit set by its Chair, HAS ADOPTED THIS REGULATION: Article 1 In Article 7 of Regulation (EC) No 891/2009, paragraph 4 is replaced by the following: 4. For Balkan sugar, import licence applications shall be accompanied by the original of the export licence, in accordance with the model in Annex II, issued by the competent authorities of the third country concerned. The quantity mentioned in the import licence applications may not exceed the quantity shown on the export licences. Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Union. It shall apply from 1 February 2012. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 24 January 2012. For the Commission The President JosÃ © Manuel BARROSO (1) OJ L 299, 16.11.2007, p. 1. (2) OJ L 254, 26.9.2009, p. 82.